SUBSIDIARY GUARANTY



SUBSIDIARY GUARANTY (this "Guaranty") dated September 28, 2007 made by the
Persons listed on the signature pages hereof under the caption "Subsidiary
Guarantors" (each a "Subsidiary Guarantor"), in favor of the Lenders whose names
are set forth on Exhibit A hereto (the "Lenders").

WHEREAS, Dirt Motor Sports, Inc. d/b/a World Racing Group, Inc., a Delaware
corporation (the "Company") and the Lenders are parties to a Note Purchase
Agreement dated the date hereof (the "Note Purchase Agreement"; the terms
defined therein and not otherwise defined herein being used herein as therein
defined);

WHEREAS, each Subsidiary Guarantor will derive substantial direct and indirect
benefit from the transactions contemplated by the Note Purchase Agreement; and

WHEREAS, it is a condition precedent to the Lenders making the loan evidenced by
the Notes to the Company that each Subsidiary Guarantor shall have executed and
delivered this Subsidiary Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the loans under the Note Purchase Agreement, each Subsidiary
Guarantor, jointly and severally with each other Subsidiary Guarantor, hereby
agrees as follows:

No Impairment

. The Lenders may at any time and from time to time, either before or after the
maturity thereof, without notice to or further consent of the undersigned,
extend the time of payment of, exchange or surrender any collateral for, renew
or extend any of the obligations under the Transaction Documents (the "
Obligations
") or increase or decrease the interest rate thereon, or any other agreement
with the Company or with any other party to or person liable on any of the
Obligations, or interested therein, for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof or of any agreement between the Lenders and
the Company or any such other party or person, or make any election of rights
the Lenders may deem desirable under the United States Bankruptcy Code, as
amended, or any other federal or state bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors' rights
generally (any of the foregoing, an "
Insolvency Law
") without in any way impairing or affecting this Guaranty. This Guaranty shall
be effective regardless of the subsequent incorporation, merger or consolidation
of the Company, or any change in the composition, nature, personnel or location
of the Company and shall extend to any successor entity to the Company,
including a debtor in possession or the like under any Insolvency Law.



Guaranty Absolute

. Each of the undersigned jointly and severally guarantees that the Obligations
will be paid strictly in accordance with the terms of the Note Purchase
Agreement, the Notes or the other Transaction Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Company with respect thereto. The Subsidiary
Guarantors hereby knowingly accept the full range of risk encompassed within a
contract of "continuing guaranty" which risk includes the possibility that the
Company will contract additional obligations and liabilities for which the
Subsidiary Guarantors may be liable hereunder after the Company's financial
condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not the Company has properly authorized incurring such
additional obligations and liabilities. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to the Company, have been made by the Lenders to
induce the undersigned to enter into this Guaranty and (ii) any extension of
credit to the Company shall be governed solely by the provisions of the
Transaction Documents. The liability of each of the undersigned under this
Guaranty shall be absolute and unconditional, in accordance with its terms, and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Note Purchase Agreement, the Notes or the
other Transaction Documents or any assignment or transfer of any thereof, (b)
any lack of validity or enforceability of the Note Purchase Agreement, the Notes
or the other Transaction Documents or any assignment or transfer of any thereof,
(c) any furnishing of any additional security to the Lenders or its assignees or
any acceptance thereof or any release of any security by the Lenders or its
assignees, (d) any limitation on any party's liability or obligation under the
Note Purchase Agreement, the Notes or the other Transaction Documents or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Company, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the undersigned.
Any amounts due from the undersigned to the Lenders shall bear interest until
such amounts are paid in full at the highest rate then applicable to the
Obligations. Obligations include post-petition interest whether or not allowed
or allowable.



Waivers

.



This Guaranty is a guaranty of payment and not of collection. The Lenders shall
be under no obligation to institute suit, exercise rights or remedies or take
any other action against the Company or any other person or entity liable with
respect to any of the Obligations or resort to any collateral security held by
it to secure any of the Obligations as a condition precedent to the undersigned
being obligated to perform as agreed herein and each of the Subsidiary
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require the Lenders to do any of the foregoing. Each of
the Subsidiary Guarantors further consents and agrees that the Lenders shall be
under no obligation to marshal any assets in favor of the Subsidiary Guarantor,
or against or in payment of any or all of the Obligations. The undersigned
hereby waives all suretyship defenses and any rights to interpose any defense,
counterclaim or offset of any nature and description which the undersigned may
have or which may exist between and among the Lenders, the Company and/or the
undersigned with respect to the undersigned's obligations under this Guaranty,
or which the Company may assert on the underlying debt, including but not
limited to failure of consideration, breach of warranty, fraud, payment (other
than cash payment in full of the Obligations), statute of frauds, bankruptcy,
infancy, statute of limitations, accord and satisfaction, and usury.

Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the extensions of credit, and of all notices and demands of any
kind to which the undersigned may be entitled, including, without limitation,
notice of adverse change in the Company's financial condition or of any other
fact which might materially increase the risk of the undersigned and (ii)
presentment to or demand of payment from anyone whomsoever liable upon any of
the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.

Notwithstanding any payment or payments made by the undersigned hereunder, or
any setoff or application of funds of the undersigned by the Lenders, the
undersigned shall not be entitled to be subrogated to any of the rights of the
Lenders against the Company or against any collateral or guarantee or right of
offset held by the Lenders for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
the Company in respect of payments made by the undersigned hereunder, until all
amounts owing to the Lenders by the Company on account of the Obligations are
indefeasibly paid in full. If, notwithstanding the foregoing, any amount shall
be paid to the undersigned on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the undersigned in trust for the Lenders, segregated from other funds
of the undersigned, and shall forthwith upon, and in any event within two (2)
business days of, receipt by the undersigned, be turned over to the Lenders in
the exact form received by the undersigned (duly endorsed by the undersigned to
the Lenders, if required), to be applied against the Obligations pro rata among
the Lenders, whether matured or unmatured, in such order as the Lenders may
determine, subject to the provisions of the Transaction Documents. Any and all
present and future obligations and liabilities of the Company to any of the
undersigned are hereby waived and postponed in favor of, and subordinated to the
full payment and performance of, all Obligations of the Company to the Lenders.

Representations and Warranties

. Each of the undersigned hereby jointly and severally represents and warrants
(all of which representations and warranties shall survive until all Obligations
are indefeasibly satisfied in full and the Transaction Documents have been
irrevocably terminated), that:



Corporate Status

. It is a corporation, partnership or limited liability company, as the case may
be, duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation indicated on the signature page hereof and has full
power, authority and legal right to own its property and assets and to transact
the business in which it is engaged.



Authority and Execution

. It has full power, authority and legal right to execute and deliver, and to
perform its obligations under, this Guaranty and has taken all necessary
corporate, partnership or limited liability company, as the case may be, action
to authorize the execution, delivery and performance of this Guaranty.



Legal, Valid and Binding Character

. This Guaranty constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting the enforcement of creditor's rights and general
principles of equity that restrict the availability of equitable or legal
remedies.



Violations

. The execution, delivery and performance of this Guaranty will not violate any
requirement of law applicable to it or any contract, agreement or instrument to
which it is a party or by which it or any of its property is bound or result in
the creation or imposition of any mortgage, lien or other encumbrance other than
in favor of the Lenders on any of its property or assets pursuant to the
provisions of any of the foregoing, which, in any of the foregoing cases, could
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, operations, properties, prospects, or
financial condition of any Subsidiary Guarantor and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Subsidiary Guarantor to perform any of its obligations
under this Guaranty in any material respect (a "
Material Adverse Effect
").



Consents or Approvals

. No consent of any other person or entity (including, without limitation, any
creditor of the undersigned) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty by
it, except to the extent that the failure to obtain any of the foregoing could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.



Litigation

. No litigation, arbitration, investigation or administrative proceeding of or
before any court, arbitrator or governmental authority, bureau or agency is
currently pending or, to the best of its knowledge, threatened (i) with respect
to this Guaranty or any of the transactions contemplated by this Guaranty or
(ii) against or affecting it, or any of its property or assets, which, in each
of the foregoing cases, if adversely determined, would reasonably be expected to
have a Material Adverse Effect.



Financial Benefit

. It has derived or expects to derive a financial or other advantage from each
and every loan, advance or extension of credit made under the Transaction
Documents or other Obligation incurred by the Company to the Lenders.



Solvency

. As of the date of this Guaranty, (a) the fair saleable value of its assets
exceeds its liabilities and (b) it is meeting its current liabilities as they
mature.



Remedies upon an Event of Default

.



If any Event of Default shall occur and be continuing under any agreement made
by the Company or any of the undersigned to the Lenders, any and all Obligations
shall for purposes hereof, at the Lenders' option, be deemed due and payable
without notice notwithstanding that any such Obligation is not then due and
payable by the Company.

Each of the undersigned will promptly notify each Lender of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, the Lenders shall have the right to accelerate such
undersigned's obligations hereunder.

Payments from the Subsidiary Guarantor

. The Lenders, in their sole and absolute discretion, with or without notice to
the undersigned, may apply on account of the Obligations any payment from the
undersigned or any other guarantors, or amounts realized from any security for
the Obligations, or may deposit any and all such amounts realized in a
non-interest bearing cash collateral deposit account to be maintained as
security for the Obligations.



Costs

. The undersigned shall pay on demand, all costs, fees and expenses (including
expenses for legal services of every kind) relating or incidental to the
enforcement or protection of the rights of the Lenders hereunder or under any of
the Obligations.



No Termination

. This is a continuing irrevocable guaranty and shall remain in full force and
effect and be binding upon the undersigned, and each of the undersigned's
successors and assigns, until all of the Obligations have been indefeasibly paid
in full. If any of the present or future Obligations are guarantied by persons,
partnerships, corporations or other entities in addition to the undersigned, the
death, release or discharge in whole or in part or the bankruptcy, merger,
consolidation, incorporation, liquidation or dissolution of one or more of them
shall not discharge or affect the liabilities of any undersigned under this
Guaranty.



Recapture

. Anything in this Guaranty to the contrary notwithstanding, if the Lenders
receives any payment or payments on account of the liabilities guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under any
Insolvency Law, common law or equitable doctrine, then to the extent of any sum
not finally retained by the Lenders, the undersigned's obligations to the
Lenders shall be reinstated and this Guaranty shall remain in full force and
effect (or be reinstated) until payment shall have been made to the Lenders,
which payment shall be due on demand.



Books and Records

. The books and records of the Lenders showing the account between the Lenders
and the Company shall be admissible in evidence in any action or proceeding,
shall be presumptively correct for purposes of establishing the items therein
set forth and shall constitute prima facie proof thereof.



No Waiver

. No failure on the part of the Lenders to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Lenders of any right, remedy or
power hereunder preclude any other or future exercise of any other legal right,
remedy or power. Each and every right, remedy and power hereby granted to the
Lenders or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Lenders at any time and from
time to time.



Waiver of Jury Trial

. EACH OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN THE LENDERS, AND/OR ANY OF THE UNDERSIGNED
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, THE NOTE PURCHASE
AGREEMENT, THE NOTES OR THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO.



Governing Law; Jurisdiction

. This Guaranty cannot be changed or terminated orally, and shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and performed in such state, without regard to
principles of conflicts of laws which would result in the application of the
substantive law of another jurisdiction. Each of the undersigned hereby consents
and agrees that the state or federal courts located in the County of New York,
State of New York shall have exclusive jurisdiction to hear and determine any
claims or disputes between any of the undersigned, on the one hand, and the
Lenders, on the other hand, pertaining to this Guaranty or any of the
Transaction Documents or to any matter arising out of or related to this
Guaranty or any of the Transaction Documents;
provided
, that each of the undersigned acknowledges that any appeals from those courts
may have to be heard by a court located outside of the County of New York, State
of New York; and
further
provided
, that nothing in this Guaranty shall be deemed or operate to preclude the
Lenders from bringing suit or taking other legal action in any other
jurisdiction to collect the obligations, to realize on the collateral or any
other security for the obligations, or to enforce a judgment or other court
order in favor of the Lenders. Each of the undersigned expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and each undersigned hereby waives any objection which it may have
based upon lack of personal jurisdiction, improper venue or
forum non conveniens
. Each of the undersigned hereby waives personal service of the summons,
complaint and other process issued in any such action or suit and agrees that
service of such summons, complaint and other process may be made by registered
or certified mail addressed to such undersigned in accordance with Section 17
and that service so made shall be deemed completed upon the earlier of such
undersigned's actual receipt thereof or three (3) days after deposit in the U.S.
mail, proper postage prepaid.



Understanding With Respect to Waivers and Consents

. Each Subsidiary Guarantor warrants and agrees that each of the waivers and
consents set forth in this Guaranty is made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of its
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Subsidiary Guarantor otherwise may have against the Company,
the Lenders or any other person or entity or against any collateral. If,
notwithstanding the intent of the parties that the terms of this Guaranty shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.



Severability

. To the extent permitted by applicable law, any provision of this Guaranty
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



Amendments, Waivers

. No amendment or waiver of any provision of this Guaranty nor consent to any
departure by the undersigned therefrom shall in any event be effective unless
the same shall be in writing executed by each of the undersigned directly
affected by such amendment and/or waiver and the Lenders.



Notice

. All notices and other communications required or permitted hereunder shall be
in writing and shall be hand delivered or sent via facsimile, overnight courier
service or mailed by certified or registered mail, postage prepaid, return
receipt requested, addressed or sent to the addresses listed on the signature
page hereto or at such other addresses as the parties shall have furnished to
each other in writing. Notices sent via hand delivery shall be effective when
received, notices sent facsimile shall be effective upon written confirmation of
transmission (if also sent by another form of notice permitted hereunder within
24 hours of sending the facsimile), notices sent by overnight courier shall be
effective upon receipt, and notices mailed by certified or registered mail,
postage prepaid return receipt requested, shall be effective five business days
after deposit with the U.S. Postal Service.



Successors

. This Guaranty shall (a) be binding upon each Subsidiary Guarantor, its
successors and assigns and (b) inure to the benefit of and be enforceable by the
Lenders and their successors, transferees and assigns. Without limiting the
generality of the foregoing clause (b), subject to Section 10(h)

of the Note Purchase Agreement, the Lenders may assign or otherwise transfer all
or any portion of its rights and obligations under the Note Purchase Agreement
or other Transaction Documents to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof of a Lender, in
each case as and to the extent provided in Section 10(h) of the Note Purchase
Agreement. No Subsidiary Guarantor shall have the right to assign its
obligations hereunder or any interest herein without the prior written consent
of the Lender.



Joinder

. It is understood and agreed that any person or entity that desires to become a
Subsidiary Guarantor hereunder, or is required to execute a counterpart of this
Guaranty after the date hereof pursuant to the requirements of the Transaction
Documents, shall become a Subsidiary Guarantor hereunder by (x) executing a
joinder agreement in form and substance satisfactory to the Lenders,
(y) delivering supplements to such exhibits and annexes to such Transaction
Documents as the Lenders shall reasonably request and/or as may be required by
such joinder agreement and (z) taking all actions as specified in this Guaranty
as would have been taken by such Subsidiary Guarantor had it been an original
party to this Guaranty, in each case with all documents required above to be
delivered to the Lenders and with all documents and actions required above to be
taken to the reasonable satisfaction of the Lenders.



Release

. Nothing except indefeasible payment in full of the Obligations shall release
any of the undersigned from liability under this Guaranty.



Remedies Not Exclusive

. The remedies conferred upon the Lenders in this Guaranty are intended to be in
addition to, and not in limitation of any other remedy or remedies available to
the Lenders under applicable law or otherwise.



Limitation of Obligations under this Guaranty

. Each Subsidiary Guarantor and the Lenders (by its acceptance of the benefits
of this Guaranty) hereby confirms that it is its intention that this Guaranty
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law. To effectuate the foregoing intention, each Subsidiary Guarantor and
the Lenders (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Obligations guaranteed by such Subsidiary Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Subsidiary
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Subsidiary Guarantor (including this Guaranty), result
in the Obligations of such Subsidiary Guarantor under this Guaranty in respect
of such maximum amount not constituting a fraudulent transfer or conveyance.



Reference to Section 11(c) of the Note Purchase Agreement

. Notwithstanding anything herein to the contrary, the rights of any Lender or
any other Person to enforce this Guaranty, or take action under this Guaranty or
otherwise in respect of the Obligations against any Subsidiary Guarantor, is
subject to the restrictions set forth in Section 11(c) of the Note Purchase
Agreement.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

SUBSIDIARY GUARANTORS:

_________________________________

By:
Name:
Title:

Address:

Telephone:
Facsimile:
State of Formation:

 

 

 